Perlin, C.J. Claimant, Kaiser Supply, seeks the sum of $167.00 for materials furnished to the office of the Secretary of State. A Departmental Report from the Supervisor of Buildings and Grounds states that the materials were ordered and delivered. The parties have stipulated that there are no disputed questions of fact, and that the claims arise by reason of a lapsed appropriation. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc. vs. State of Illinois, 24 C.C.R. 509. It appears that all the qualifications have been met in the instant case. Claimant is hereby awarded the sum of $167.00.